DETAILED ACTION
1. Applicant's response, filed 5 October 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 October 2020 has been entered.
 

Claim Status
4. Claims 4-5, 7, 9 and 11-20 are cancelled.
Claims 1-3, 6, 8 and 10 are currently pending and are under examination herein.
Claims 1-3, 6, 8 and 10 are rejected.
Claims 1-2 are objected to.

Drawings
5. The drawings filed 5 October 2020 are accepted. 

Specification
6. The objection to the disclosure is withdrawn in view of the amendments filed 5 October 2020. 

Claim Objections
7. The previously recited rejections of claims 1-2 are withdrawn in view of the claim amendments filed 5 October 2020. However, the claim amendments have necessitated new claim objections, as set forth below. 

8. Claims 1-2 are objected to because of the following informalities:  
Claim 1: 
“transmitting an direct apoptosis assay clinician suggested decisions” should be “transmitting direct apoptosis assay clinician suggested decisions “to correct a grammatical error in the phrase.
“perform” in line 4 should be “performing”.
“of genetic marker variant detections” in line 29 should be “of the genetic marker variant detections” to properly annotate the antecedent basis of the term.
Claim 2: The semicolon in line 1 should be a comma.
Appropriate correction is required.

Claim Interpretation
Broadest Reasonable Interpretation
9. It is noted that claims 1-3, 6, 8 and 10 recite a method that comprises steps of providing various devices, modules or processors as the only steps. Under the broadest reasonable interpretation, these limitations merely require providing the devices, modules or 

35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

10. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
A: At least one cell purification device for purifying a patient’s tissue biopsy and sorting out live cancer cells in claim 1.
B: Direct apoptosis assay network … for recording, perform direct apoptosis assay, testing results and suggested clinician decision correlation matrix of results in claim 1.
C: A module for conveying the purified live cancer cells in claim 1.
D: At least one cell culture testing device … for performing a series of apoptosis testing of the patient’s purified live cancer cells against chemotherapy drugs under consideration for treatment in claim 1.
E: At least one DNA genomic testing companion diagnostic testing device … configured for analyzing and identifying genetic marker variants in the patient’s genes that would affect one or more of the chemotherapy drugs in claim 1. 
F: A processor … for correlating analyses of genetic marker variant detections, the cancer cell apoptosis results and interpretations of the cancer cell apoptosis results for creating clinician suggested decisions for the patient treatment regime in claim 1.
G: Direct apoptosis assay of purified cells application in claim 1.
H: At least one processor for performing a companion diagnostic and direct apoptosis assay comparative interpretation of the direct apoptosis assay of the patient’s purified cancer cells results in killing the patient’s purified cancer cells based on apoptosis optical density change measurements in claim 2.
I: At least one processor for creating a direct apoptosis testing results assay of apoptosis results of the patient’s purified cancer cells against the chemotherapy drugs under consideration for treatment in claim 3.
J: At least one processor for creating the direct apoptosis testing results assay of apoptosis of the patient’s purified cancer cells for assessing genetic marker variants in the patient’s genes that would affect the sue of one or more of the chemotherapy drugs under consideration for treatment in claim 6.
K: At least one processor for interpreting of the direct apoptosis testing results assay for identifying non-equivalences of drugs in claim 8.
L: At least one processor for analyzing and identifying most effective therapies in killing the patient’s purified cancer cells based on apoptosis optical density change measurements in claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure for each means-plus-function limitation in the specification is as follows:
A: at least one cell purification device for purifying a patient’s tissue biopsy and sorting out live cancer cells - paras. [0037] and [0055] discloses that any number of cell purification technologies may be included. 
B: direct apoptosis assay network for recording, perform direct apoptosis assay, testing results and suggested clinician decision correlation matrix of results - Fig. 29 and paras. [00106]-[00108] indicate that the direct APOP assay network is a computer-implemented software. However, MPEP 2181.II.B discloses that the structure of a computer-implemented means-plus-function limitation is the algorithm for performing the function. The paragraphs of the instant specification that discuss the direct APOP assay network do not disclose the algorithm for performing the functions of the direct APOP assay network, especially performing apoptosis testing of purified cells of tissue samples but rather just reiterates that the direct APOP assay network performs these functions.
C: a module for conveying the purified live cancer cells – while para. [00106] briefly discusses conveying a biopsy sample, there is no description of any structure that performs the function of conveying the purified live cancer cells.
D: At least one cell culture testing device … for performing a series of apoptosis testing of the patient’s purified live cancer cells against chemotherapy drugs under consideration for treatment – paras. [0053] and [0055]-[0056] generically describes assaying apoptosis by adding different chemotherapy drugs but these paragraphs don’t describe the structure of the device utilized for carrying out this function.
E: At least one DNA genomic testing companion diagnostic testing device … configured for analyzing and identifying genetic marker variants in the patient’s genes that would affect one or more of the chemotherapy drugs - para. [0037] discloses that any number of next generation sequencing technologies may be included. However, MPEP 2181.II.A discloses that a bare statement that known techniques or methods can be used does not disclose structure.
F: A processor … for correlating analyses of genetic marker variant detections, the cancer cell apoptosis results and interpretations of the cancer cell apoptosis results for creating clinician suggested decisions for the patient treatment regime – While Fig. 5 of the instant application includes a box that states that the correlation occurs, there is no indication of the algorithm that is carried out by the processor that performs this specific function in the instant specification. MPEP 2181.II.B. indicates that computer implemented means-plus-function is the computer programmed to perform the algorithm and not just the general purpose computer processor. While some of the later figures indicate some algorithms for making clinician suggested decisions, there is no indication of the specific algorithm carried out for correlating all of the results of the genetic marker variant, cancer cell apoptosis results and interpretations of the cancer cell apoptosis results for creating clinician suggested decisions.
G: Direct apoptosis assay of purified cells application - Fig. 29 and paras. [0035], [0046]-[0048], [0054] and [00106]-[00108] indicate that this application is a computer-based software application that is run on a smart phone, tablet or 
H: At least one processor for performing a companion diagnostic and direct apoptosis assay comparative interpretation of the direct apoptosis assay of the patient’s purified cancer cells results in killing the patient’s purified cancer cells based on apoptosis optical density change measurements – while paras. [0055]-[0079] and Figs. 10, 15-21, and 27B-28 disclose various decision trees for evaluating/interpreting results including apoptosis assay results but it is unclear which of these various decisions trees correspond to this specific means-plus-function limitation. MPEP 2181.II.B. indicates that computer implemented means-plus-function is the computer programmed to perform the algorithm and not just the general purpose computer processor.
I: At least one processor for creating a direct apoptosis testing results assay of apoptosis results of the patient’s purified cancer cells against the chemotherapy drugs under consideration for treatment - while paras. [0055]-[0079] and Figs. 10, 15-21, and 27B-28 disclose various decision trees for evaluating/interpreting 
J: At least one processor for creating the direct apoptosis testing results assay of apoptosis of the patient’s purified cancer cells for assessing genetic marker variants in the patient’s genes that would affect the use of one or more of the chemotherapy drugs under consideration for treatment - while paras. [0055]-[0079] and Figs. 10, 15-21, and 27B-28 disclose various decision trees for evaluating/interpreting results including apoptosis assay results but it is unclear which of these various decisions trees correspond to this specific means-plus-function limitation. MPEP 2181.II.B. indicates that computer implemented means-plus-function is the computer programmed to perform the algorithm and not just the general purpose computer processor.
K: At least one processor for interpreting of the direct apoptosis testing results assay for identifying non-equivalences of drugs – The algorithm for interpreting apoptosis assay results for identifying non-equivalences of drugs is presented in Fig. 27A and para. [0047] indicates that this a computer-implemented algorithm.
L: At least one processor for analyzing and identifying most effective therapies in killing the patient’s purified cancer cells based on apoptosis optical density change measurements - Fig. 22 and para. [0083] disclose that the algorithm for identifying the most effective therapies is disclosed in Figs. 16-18. It is interpreted that this algorithm is part of a computer-implemented means-plus-function limitation.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 

Response to Arguments
11. Applicant's arguments filed 5 October 2020 have been fully considered but they are not persuasive. Applicant asserts that the claims have been amended so that they will no longer be interpreted under 35 U.S.C. 112(f) (pg. 10, paras. 2-3 of Applicant’s Remarks). This argument is not persuasive. 
As discussed above, the instant claims still recite limitations that recite a generic placeholder modified by functional language and do not include sufficient structure, material or acts for performing the claimed function in the claim. Therefore, the claim limitations meets the 3-prong analysis for determining if a claim limitation is interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12. Claims 1-3, 6, 8 and 10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Any newly recited portions herein are necessitated by claim amendment. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
 device for purifying a patient’s tissue biopsy and sorting out live cancer cells” and “at least one DNA genomic testing companion diagnostic testing device … configured for analyzing and identifying genetic marker variants in the patient’s genes that would affect one or more of the chemotherapy drugs” that has been interpreted to invoke 35 U.S.C 112(f). However, as discussed in the Claim Interpretation section above, the instant specification merely discloses that any number of techniques can be utilized for these two devices. MPEP 2181.II.A discloses that a bare statement that known techniques or methods can be used does not disclose structure. Therefore, the structure of the procedures for purifying a cancer cell biopsy cells from a patient is not disclosed in the instant specification in accordance with the requirements for a means-plus-function limitation.
Claim 1, and those claims dependent therefrom, recite the limitation “a module for conveying the purified live cancer cells” and “at least one cell culture testing device … for performing a series of apoptosis testing of the patient’s purified live cancer cells against chemotherapy drugs under consideration for treatment” that has been interpreted to invoke 35 U.S.C. 112(f). However, the instant specification merely restates the function of the module without providing any structure associated with the function. MPEP § 2181.IV sets forth that mere restatement of function in the specification without description of the means to accomplish the function fails to provide adequate written description under 35 U.S.C. 112(a).
Claim 1, and those claims dependent therefrom, recite the limitations “direct apoptosis assay network for recording, perform direct apoptosis assay, testing results and suggested clinician decision correlation matrix of results”, “a processor … for correlating analyses of genetic marker variant detections, the cancer cell apoptosis results and interpretations of the cancer cell apoptosis results for creating clinician suggested decisions for the patient treatment regime”, “direct apoptosis assay of purified cells application” that have been interpreted under 35 U.S.C. 112(f) as a computer-implemented means-plus-function limitations. Claim 2 recites “at Claim Interpretation section above, the instant specification does not clearly describe the algorithm associated with each of these computer-implemented means-plus-function limitations. MPEP 2181.II.A sets forth that “The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999).” Therefore, these limitations do not meet the written description requirement for means-plus-function limitations because the specification does not clearly point out the algorithm associated with each of these means-plus-function limitations.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



13. Claims 1-3, 6, 8 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portions herein are necessitated by claim amendment.
Claim 1, and those claims dependent therefrom, recite the limitation “providing at least one cell purification device wirelessly coupled to a direct apoptosis assay network configured with a plurality of digital databases, and at least one digital processor, for recording, perform direct apoptosis assay, testing results and suggested clinician decision correlation matrix of results for purifying a patient’s tissue biopsy and sorting out live cancer cells” in claim 1. It is unclear if the functions “for recording, perform direct apoptosis assay, testing results and suggested clinician decision correlation matrix of results for purifying a patient’s tissue biopsy and sorting out live cancer cells” are for the cell purification device or the direct apoptosis assay network. For examination purposes, it is interpreted that the function “for recording, perform direct apoptosis assay, testing results and suggested clinician decision correlation matrix of results” is associated with the direct apoptosis assay network and the function of “for purifying a patient’s tissue biopsy and sorting out live cancer cells” is associated with the cell purification device. 
Claim 1, and those claims dependent therefrom, recite “the patient’s records” in line 12. There is a lack of antecedent basis for this term as there is no previously recitation of patient’s records in the claim.
Claim 1, and those claims dependent therefrom, recite “the direct apoptosis assay of purified cells application” in lines 33-34. There is a lack of antecedent basis for this term as 
Claim limitations at least one cell purification device for purifying a patient’s tissue biopsy and sorting out live cancer cells in claim 1; direct apoptosis assay network … for recording, perform direct apoptosis assay, testing results and suggested clinician decision correlation matrix of results in claim 1; a module for conveying the purified live cancer cells in claim 1; at least one cell culture testing device … for performing a series of apoptosis testing of the patient’s purified live cancer cells against chemotherapy drugs under consideration for treatment in claim 1; at least one DNA genomic testing companion diagnostic testing device … configured for analyzing and identifying genetic marker variants in the patient’s genes that would affect one or more of the chemotherapy drugs in claim 1; a processor … for correlating analyses of genetic marker variant detections, the cancer cell apoptosis results and interpretations of the cancer cell apoptosis results for creating clinician suggested decisions for the patient treatment regime in claim 1; direct apoptosis assay of purified cells application in claim 1; at least one processor for performing a companion diagnostic and direct apoptosis assay comparative interpretation of the direct apoptosis assay of the patient’s purified cancer cells results in killing the patient’s purified cancer cells based on apoptosis optical density change measurements in claim 2; at least one processor for creating a direct apoptosis testing results assay of apoptosis results of the patient’s purified cancer cells against the chemotherapy drugs under consideration for treatment in claim 3; and at least one processor for creating the direct apoptosis testing results assay of apoptosis of the patient’s purified cancer cells for assessing genetic marker variants in the patient’s genes that would affect the sue of one or more of the chemotherapy drugs under consideration for treatment in claim 6, and those claims dependent therefrom, invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Response to Arguments
14. Applicant's arguments filed 5 October 2020 have been fully considered but they are not persuasive. Applicant asserts that the amendments have overcome the rejections under 35 U.S.C. 112(a) and 112(b) in the previous Office action (pg. 10, paras. 4-5 of Applicant’s .

Claim Rejections - 35 USC § 101
15. The rejection of claims 1-3, 6, 8 and 10 under 35 U.S.C. 101 is withdrawn in view of the claim amendments filed 5 October 2020. It is noted that the amended claims only require providing various devices, module or processors that are capable of performing certain functions but do not require actually carrying out the functions in the claimed invention. 

Conclusion
	16. No claims are allowed.
	It is noted that due to the extensive clarity issues with the claims as discussed in the claim interpretation and 35 U.S.C. 112(b) sections above, there is no prior art rejection cited currently. However, the following prior art documents are cited as being relevant to the claimed invention:
Callahan et al. (US 7,546,210 B2; previously cited)
Beighley et al. (US 2017/0138924 A1; previously cited)
Lambin et al. (Predicting outcomes in radiation oncology - multifactorial decision support systems. Nature Reviews: Clinical Oncology January 2013, vol. 10, pgs. 27-40; previously cited).

E-mail Communications Authorization
17. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
18. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631